            Case 1:19-cv-04643-ER Document 15 Filed 10/07/19 Page 1 of 1

919 THIRD AVENUE NEW YORK, NY 10022‐3908




                                                                     Elizabeth Edmondson
October 7, 2019                                                      Tel +1 212 891 1606
                                                                     EEdmondson@jenner.com
VIA ECF

The Honorable Edgardo Ramos
United States District Court
Southern District of New York
40 Foley Square, Courtroom 619
New York, NY 10007

Re:       Livingstone v. Colgate-Palmolive Company, Case No. 1:19-cv-04643

Dear Judge Ramos:

        We are counsel to Defendant Colgate-Palmolive Company (“Colgate”) in the above-
referenced matter, and we submit this letter on behalf of both parties to inform the Court that the
parties have reached a settlement in principle to resolve this action. The parties are in the
process of documenting the terms of the settlement. Plaintiff intends to file a request for
dismissal once the settlement documentation is finalized. The parties anticipate this will be
completed within the next 30 days.

Respectfully Submitted,


/s Elizabeth Edmondson
Elizabeth Edmondson


cc:       Joshua H. Eggnatz
          Kim E. Richman




CHICAGO    LONDON   LOS ANGELES    NEW YORK   WASHINGTON, DC         WWW.JENNER.COM
